Citation Nr: 1550937	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-15 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a heart abnormality with chest pain.  

2.  Entitlement to service connection for stomach cramps.  

3.  Entitlement to service connection for hives.  

4.  Entitlement to service connection for frequent urination.  

5.  Entitlement to service connection for a respiratory disorder.  

6.  Entitlement to service connection for weight gain.  

7.  Entitlement to an initial evaluation in excess of 10 percent for arthritis of the right hand.  

8.  Entitlement to an initial evaluation in excess of 10 percent for arthritis of the left hand prior to March 9, 2015.  

9.  Entitlement to an initial evaluation in excess of 30 percent for arthritis of the left hand on and after March 9, 2015.  

10.  Entitlement to an initial compensable evaluation for arthritis of the left shoulder.  

11.  Entitlement to initial compensable evaluation for allergic rhinitis.  

12.  Entitlement to an initial evaluation in excess of 30 percent for bilateral pes planus and bilateral plantar fasciitis.  

13.  Entitlement to a total disability based rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1987 to December 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Board notes that the Veteran's appeal had originally included the issues of entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), hearing loss, and scars and to service connection for numbness in each foot.  However, she did not submit a timely substantive appeal for those particular issues following the issuance of a March 2013 statement of the case (SOC).  Instead, she limited the issues listed in her May 2013 VA Form 9. See 38 C.F.R. § 20.202.  Therefore, those issues no longer remain on appeal, and no further consideration is necessary.  

In addition, the Veteran's appeal had originally included the issues of entitlement to an increased evaluation for arthritis of the cervical spine and arthritis of the left knee.  However, in March 2014, she indicated that a March 2014 rating decision had satisfied her appeal on those issues.  Accordingly, those issues no longer remain on appeal, and no further consideration is needed.

The Board also notes that, in an April 2015 rating decision, the RO increased the evaluation for the Veteran's left hand arthritis to 30 percent effective from March 9, 2015.  As such, the Veteran's left hand arthritis is currently assigned a 10 percent initial evaluation as of January 1, 2012, and a 30 percent evaluation as of March 9, 2015.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal and has been recharacterized as reflected above.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran indicated in her May 2013 substantive appeal for the issue of entitlement to an increased evaluation for arthritis that she wanted a hearing before the Board at the RO.  However, she later indicated in a September 2013 substantive appeal for the issues of entitlement to service connection for respiratory infections, a heart abnormality with chest pain, stomach cramps, frequent urination, hives, and weight gain that she did not want a hearing before the Board.  In light of this discrepancy, the RO sought clarification from the Veteran's representative in April 2014.  The Veteran's representative responded and requested a travel board hearing for all issues on appeal.  To date, such a hearing has not been scheduled.  Therefore, the case must be remanded.  

In addition, the Board notes that the RO issued a rating decision in September 2013.  In pertinent part, the RO granted service connection for allergic rhinitis and assigned a noncompensable evaluation effective from January 1, 2012; granted a 30 percent evaluation for bilateral pes planus and bilateral plantar fasciitis effective from January 1, 2012; and denied entitlement to TDIU.  The Veteran later submitted a notice of disagreement in March 2014 in which she disagreed with the assigned ratings for those disabilities and the denial of TDIU.  To date, a statement of the case (SOC) has not been issued.  Therefore, a remand is required to issue a SOC for these issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a SOC that addresses the issues of entitlement to an increased evaluation for allergic rhinitis and for bilateral pes planus and bilateral plantar fasciitis and to TDIU.  Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant and her representative that these particular issues will not be returned to the Board for appellate consideration following the issuance of the SOC unless she perfects her appeal.  

2.  The AOJ should take appropriate steps in order to schedule the Veteran for a hearing with a Veterans Law Judge in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


